907 F.2d 157
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.AEROJET-GENERAL CORPORATION, a corporation, Appellant,v.MACHINE TOOL WORKS, OERLIKON-BUEHRLE LTD., a corporation, Appellee.
No. 88-1351.
United States Court of Appeals, Federal Circuit.
May 2, 1990.

1
DISMISSED.

STIPULATION AND ORDER OF DISMISSAL

2
Pursuant to Rule 42, Fed.R.App.P., it is hereby stipulated between the parties and their respective counsel, this Honorable Court consenting, that this appeal is dismissed with prejudice and each party is to bear its own costs and attorneys' fees.